United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2960
                                    ___________

Joeffre Kolosky,                  *
                                  *
          Appellant,              *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * District of Minnesota.
UNUM Life Insurance Company of    *
America,                          * [UNPUBLISHED]
                                  *
          Appellee.               *
                             ___________

                              Submitted: October 17, 2008
                                 Filed: November 4, 2008
                                  ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       In this appeal following a limited remand, see Kolosky v. UNUM Life Ins. Co.
of Am., 182 Fed. Appx. 607, 609-10 (8th Cir. 2006) (unpublished per curiam), Joeffre
Kolosky challenges the district court’s1 adverse grant of summary judgment in favor
of UNUM Life Insurance Co. of America (UNUM), on his claim related to long-term
disability (LTD) benefits. Upon careful review, we conclude that the district court did
not err in its summary judgment decision, see Kozisek v. County of Seward, Neb., 539


      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
F.3d 930, 934 (8th Cir. 2008) (de novo standard of review), especially in light of the
lack of evidence that UNUM’s conflict of interest affected its benefits decision. See
Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348-52 (2008) (where plan
administrator and insurer are same, conflict exists, but abuse-of-discretion judicial
review standard still applies; under such circumstances, conflict is “but one factor
among many that a reviewing judge must take into account” in deciding whether
abuse of discretion occurred; noting that conflict of interest becomes more important
“where circumstances suggest a higher likelihood that it affected the benefits
decision”); Black & Decker Disability Plan v. Nord, 538 U.S. 822, 829-34 (2003)
(special deference need not be afforded to treating physicians’ opinions in ERISA
cases); McGee v. Reliance Standard Life Ins. Co., 360 F.3d 921, 924-25 (8th Cir.
2004) (plan administrator’s denial of LTD benefits was not abuse of discretion where
claimant’s medical records lacked reliable objective evidence to support finding of
LTD).

        We further conclude that Kolosky is not entitled to relief on issues outside the
scope of the limited remand. Cf. United States v. Walterman, 408 F.3d 1084, 1085
(8th Cir. 2005) (“[w]here a remand is limited to the resolution of specific issues, those
issues outside the scope of the remand are generally not available for consideration”);
Kessler v. Nat’l Enters., Inc., 203 F.3d 1058, 1059-60 (8th Cir. 2000) (on appeal after
remand, dismissing cross-appeal raising issue not preserved by cross-appeal at time
of first appeal; general rule is that, where argument could have been raised on initial
appeal, it is inappropriate to consider that argument on second appeal after remand).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                           -2-